DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RAYNALD L. DOLISCA,
                             Appellant,

                                    v.

                              JESSA GREEN,
                                 Appellee.

                              No. 4D20-992

                           [August 13, 2020]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen Miller, Judge; L.T. Case No.
50-2017-DR-001934-XXXX-NB.

   Raynald L. Dolisca, West Palm Beach, pro se.

  Jonathan S. Glickman and Jennifer Rosenblum of Slusher &
Rosenblum, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.